‘i.
                                                             _..    ._   44-



       OFFICE OF THE ATTORNEY       GENE?tAL OF TEXAS
                          AUSTIN




ma. Coo. B. Bhem
Coaptroller of Fabllo A.la44Yunts
Auatfn, Tesae
Dear sirr




                                dewsit shall be mds in any
                        rson in thd nasteof suoh depositor or
                         aeposltor aridanother person and wit&
                        that 4uuh depoeit ah311 be paid to
                        vor of thea, euekdepoait and dllp
                          . may be paid to . . . the surviror
                      T ;aa of then, ad s1103pap;acntsfrall
                    ass tasnah bmk. . i ior.al.1pq-mnta
    male. . . prfor  to the receipt by suoh bask, . , of
    aotloe Fn .writing
                .      not to psy. , .
    .
     Bon. ceo, R. Sieppard, page 8


                 ~8cotion la. That wken an? safety depoalt box
          h& been . , rctnt&lby any 'bank.       in tke nmle of
          two or more &s*n*, wlth 7220tighf'oi 3404~3 given
          to either, or tn the survivor, . . . either of suah
          parsons, whether the other be liring or not, shell
          have the rl@;G of aooaas. . . and my reacta tkere-
          g:s&%    rxa$aats thereof, azd ia all such oases. . .
                             shall be exempt.from ell~liab~llit~
          whatsoever ?&*a&:pcrron whomsoever Ior ,*srtitti-~e
          each aoceee. . . or reaovale . .”

                 38otlon 16 oi Artialr 9144.~.veqw5~4 Annotated
     .Cl~51 Matutea,.was enacted by the legielst&o Ii 1953.
      The pertinent.porti.onu
                            of t&et sot are as folio-nar

                                         belonging   to such a
        ~..deaeilaat’an~
                       ~ode~or~-are~psr8on~;  shall 4eli7er.the
          SrislG~40
                  th4 . . ‘. imrrlvor'or m-8         wh0a held tn
          tliis
              joint names of .adeoedent aad cue oe mor4 other,
          persons, or upon their er2er or requcgt,    unless notioe
                be served upon t&e Comptroller aad delivery to
          ~o".&e~onl.y in the preseaoo Of tbetC&~trollez or
'.        . . .*.,
                ~agent.,
                       '.i ;;-~~ia.@wss
                                     tlx4
                                        .xioa**.ller  c,.,.~..,~oon8enta
                                                          ::
              .'
               -~ailuPs td-~'rerYe:
                                 ~xJ5Oh
                                      yaqtl;i+.:
                                               g$;;l*..
                                                     ,;;,::;;..*ib*
                                                                 .W4&
          &&x&ion     &all rend.ersuah . ."i bank. . ‘,*liable.:.:.I;;.. *.*L..,
          to ~35%japiant of the"amouat,~oi ~.tkkEaxor intereat
          due or~rtafter     to become due upon said dyqiosite
                          a penalty of mt less than $1003.
          &*pi&s thk* ?&X0.; azzdthe yayaeaent of suoh . . .
          my,54 4n:iwced in any aourt,0r competeLitjurlsdlotl0n.O
                  The 1929 law RBS expressly repealed by t&a Taxa
      Btiling Code of 1943, ,paesedhy the 48th~Legialeture at ita
      Re&ular Sese~on, being.?;.2. so. 79, Chapter 97, page 127.
      Chapter 9, Art:cls 11 of tba nforwention~ atis provides a3
      r0li0x4:
                 *The f~lloring ststutea, together wit:?all other
          law4 03 pexr;aof lnwa in oonfliat herewith, are hereby
          repealed; .'. . Aota of 1929, 4ldt L8giebMZ'e or TBxdP,
          p. 264, oh. 117, 3ectAons 1 and la (Articles 54116and
          54le). . .*
                                                         ‘-1;
                                                            .   4.3




          !iWs Aot beoane efieotive ninety 4~s aiter
adjourbent of'the Legislature. 'f58&at8 Of adjOUrOZ%nt
was Ma-j11, 1913. Any doubts existin~,tl;erefore  as to
whether said Articles 34ld and 3418 me still In effeat
have been dispelled by the 'expr833repeal of thass srtioles
by tba 48th Lrgialature.




                                                                      :_